Citation Nr: 1619322	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-43 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease, left knee, for the period prior to May 4, 2006.

2.  Entitlement to a rating in excess of 10 percent for injury to medial and lateral meniscus, left knee, for the period prior to May 4, 2006.

3.  Entitlement to a rating in excess of 30 percent for left total knee replacement from July 1, 2007 to August 19, 2015, and 60 percent thereafter.

4.  Entitlement to a rating in excess of 10 percent for right knee instability.

5.  Entitlement to a rating in excess of 10 percent for right knee calcific tendonitis of the tibial tendon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2014 the Board denied each of the Veteran's claims as listed on the title page.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2015, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to the current claims on appeal and remand the case for readjudication in accordance with the JMR.  

In an October 2015 rating decision, the RO increased the Veteran's evaluation for left total knee replacement to 60 percent effective August 20, 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2015, the Board remanded the Veteran's claims for entitlement to a rating in excess of 10 percent for degenerative joint disease, left knee, for the period prior to May 4, 2006; entitlement to a rating in excess of 10 percent for injury to medial and lateral meniscus, left knee, for the period prior to May 4, 2006; entitlement to a rating in excess of 30 percent for left total knee replacement from July 1, 2007; entitlement to a rating in excess of 10 percent for right knee instability; and entitlement to a rating in excess of 10 percent for right knee calcific tendonitis of the tibial tendon to obtain outstanding treatment records, including records from VA medical facilities in Manhattan, New York and treatment in East Orange, New Jersey.  These records are not contained in the claims file, nor has a negative response in writing been associated with the Veteran's claims file.  Therefore, the Board cannot conclude that the prior request to obtain the Veteran's outstanding treatment records has been fully addressed.  The Veteran is entitled to substantial compliance with the Board's July 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, this will require a remand.

Finally, the Veteran may have received additional treatment in the intervening time.  Therefore, on remand, any outstanding VA and non-VA records pertaining to his right and left knee disabilities, that are not already of record, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his right and left knee disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.  This should specifically include records from VA medical facilities in Manhattan, New York and treatment in East Orange, New Jersey that are relevant to the Veteran's right and left knee disabilities.  

2.  Notify the Veteran that he may submit lay statements from himself as well as from individuals, such as friends and family members, who have first-hand knowledge and/or were contemporaneously informed of the nature, extent and severity of his right and left knee symptoms and the impact of the conditions on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Then, after taking any additional development deemed necessary, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



